854 F.2d 1316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.C.J. GAINES, Petitioner-Appellant,v.Jerry C. HEDRICK, Warden, West Virginia Penitentiary,Respondent-Appellee.
No. 88-6603.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided July 28, 1988.

C.J. Gaines, appellant pro se.
Jill Leone Miles, Office of Attorney General, for appellee.
Before SPROUSE, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
C.J. Gaines appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gaines v. Hedrick, C/A No. 87-142-E-K (N.D.W.Va. Mar. 30, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.